Citation Nr: 0215980	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  01-05 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an effective date earlier than November 20, 
1998, for service connection for left cervical radiculopathy.

(The issue of whether an April 3, 1989, Board decision, 
denying service connection for a lumbosacral disorder, should 
be revised or reversed on the grounds of clear and 
unmistakable error will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, attorney


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel
INTRODUCTION

The veteran had active service from January 1961 to January 
1964.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 1999 RO rating decision that granted secondary 
service connection for left cervical radiculopathy, effective 
from November 20, 1998.  In the substantive appeal received 
in June 2001, he disagreed with the decisions in the November 
2000 RO rating decision, denying service connection for 
headaches and a bilateral hip condition.

REMAND

In the substantive appeal (VA Form 9) dated June 3, 2001, the 
veteran checked a box indicating he wanted a BVA hearing at 
the local VA office (in this case, the Philadelphia RO).  On 
an attached sheet, however, he asked for a local hearing 
before a Decision Review Officer (DRO) at the RO.  This 
request must be clarified, but in either event remand to the 
RO is required.

The November 2000 RO rating decision denied service 
connection for headaches and a bilateral hip disorder.  In 
the June 2001 substantive appeal, the veteran disagreed with 
those determinations.  That disagreement in writing 
constitutes a notice of disagreement.  38 C.F.R. §§ 20.201 
and 20.300 (2001).  A review of the record indicates that 
those issues have not been made subjects of a statement of 
the case, and they should be.  Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).  
The Board may not address those issues until the veteran has 
been sent a statement of the case and submits a substantive 
appeal.  38 C.F.R. § 20.200 (2002); Smallwood v. Brown, 10 
Vet. App. 93, 97 (1997).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran and 
his representative a statement of the 
case on the issues of entitlement to 
service connection for headaches and 
entitlement to service connection for 
right and left hip disorders.  They 
should be advised of the need to submit a 
VA Form 9, substantive appeal, to 
complete the appeal of those issues.

2.  The RO should determine whether the 
veteran wants his local hearing before a 
DRO or a member of the Board, and should 
make the appropriate arrangements.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


